The judgment under review will be affirmed, for the reasons stated by Mr. Justice Colie in his opinion in the Supreme Court, and reported in 129 N.J.L. 129. In that case, however, it was stated: "We do not mean to approve the practice of by-passing the State Board of Tax Appeals, excepting where, as here, the single question presented involves a determination of the constitutionality of a legislative act." The jurisdiction of the Supreme Court on certiorari is not so limited.
Chief Justice Brogan said in Duke Power Co. v. SomersetCounty Board of Taxation, 124 N.J.L. 481 (at p. 486): "A challenge to the jurisdiction of a special tribunal or irregularity in its proceeding need not, in the sound discretion of this court, await final judgment." See, also, Mowery v.Camden, 49 N.J.L. 106; Potter v. Fritz, 54 Id. 436;Landis v. Vineland, 60 Id. 271; Croasdale v. AtlanticQuarter Sessions, 88 Id. 506; Public Service Railway Co. v.Camden, 95 Id. 190; Breen Iron Works v. Richardson, 115Id. 305; Degenring v. Kimble, 115 Id. 379; Oradell v.State Board of Tax Appeals, 125 Id. 37; Licker v. MartinBox Co., 127 Id. 136.
The judgment is affirmed.
For affirmance — PARKER, BODINE, PERSKIE, PORTER, DEAR, WELLS, HAGUE, THOMPSON, JJ. 8.
For reversal — THE CHIEF JUSTICE, HEHER, RAFFERTY, JJ. 3. *Page 179